           Case 1:20-cv-00058-DAD-JLT Document 42 Filed 07/20/21 Page 1 of 2


1
2
3
4
5
6
7
8                                           UNITED STATES DISTRICT COURT

9                                         EASTERN DISTRICT OF CALIFORNIA

10
11   PRAVIN O. DESAI,                                              Case No.: 1:20-cv-00058-DAD-JLT
12                       Plaintiff,                                ORDER GRANTING THE DEFENDANT’S
                                                                   MOTION TO FILE DOCUMENTS UNDER SEAL
13              v.
                                                                   (Doc. 33-6)
14   THE LINCOLN NATIONAL LIFE
     INSURANCE COMPANY, et al.,
15                       Defendants.
16
17               The defense has filed a request to seal certain documents filed in connection with their
18   motion for summary judgment. (Doc. 33-6) These documents include Mr. Desai’s medical records
19   and references to them included in the declaration of Annette Gray.1 Id. Generally, medical records,
20   which disclose personal medical histories, diagnoses or treatments are protected. Kamakana v. City
21   and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.2006).

22               On the other hand, documents filed in civil cases are presumed to be available to the public.

23   EEOC v. Erection Co., 900 F.2d 168, 170 (9th Cir. 1990); see also Kamakana v. City and County of

24   Honolulu, 447 F.3d 1172, 1178 (9th Cir.2006); Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d

25   1122, 1134 (9th Cir.2003). Documents may be sealed only when the compelling reasons for doing

26   so outweigh the public’s right of access. EEOC at 170.

27
28   1
         Mr. Desai has not opposed for filed a notice of non-opposition to the request.
        Case 1:20-cv-00058-DAD-JLT Document 42 Filed 07/20/21 Page 2 of 2


1
               The request to seal documents is controlled by Federal Rule of Civil Procedure 26(c). The
2    Rule permits the Court to issue orders to “protect a party or person from annoyance, embarrassment,
3    oppression, or undue burden or expense, including . . . requiring that a trade secret or other
4    confidential research, development, or commercial information not be revealed or be revealed only
5    in a specified way.” However, only if good cause exists may the Court seal the information from
6    public view after balancing “the needs for discovery against the need for confidentiality.’” Pintos v.
7    Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010) (quoting Phillips ex rel. Estates of Byrd
8    v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002)). Likewise, Local Rule 141 requires a
9    demonstration of the compelling need for the information to be shielded from public view. L.R.
10   141(b).
11             The Court has reviewed the records at issue. The Court agrees that they contain private

12   medical information that should not be disclosed on the public docket. Based upon the foregoing,

13   the Court ORDERS:

14             1.    The defendant’s request to seal is GRANTED.

15             2.    Within three court days, the defendant SHALL email the relevant documents,

16   specifically, those documents that were filed with redactions, to ApprovedSealed@caed.uscourts.gov

17   for filing under seal.

18
     IT IS SO ORDERED.
19
         Dated:     July 20, 2021                            _ /s/ Jennifer L. Thurston
20
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
